           Case 2:18-cr-00131-RAJ Document 1386 Filed 08/07/20 Page 1 of 1



 1                                                                 The Hon. Richard A. Jones

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5
     UNITED STATES OF AMERICA,                    )   No. 18-131
 6                                                )
                                     Plaintiff,   )
 7                                                )   ORDER GRANTING UNOPPOSED
           v.                                     )   MOTION TO SEAL
8                                                 )
     BRANDEN LEI BARNETT,                         )
 9
                                                  )
10                                 Defendant.     )
                                                  )
11

12         Defendant Branden Barnett moves to seal exhibit 6 to the Declaration of Harry

13   Williams. This document consists of Barnett’s medical records from the Bureau of
     Prisons. The Government does not oppose the motion.
14
           The Court finds good cause to file the medical records under seal. LCR 7.
15
     Washington law protects these documents because of patient’s legitimate privacy
16   interest and the public interest in keeping them confidential. RCW 70.02.005(1). They
17   are also protected by federal law. 45 CFR Parts 160 and 16. The public will have

18   access to the information used by the Court to make its decision through the unsealed
     motions filed in this case. According, Defendant Barnett’s Motion to Seal (Dkt. #1382)
19
     is GRANTED and the Court ORDERS that the documents shall remain filed under seal.
20
           DATED this 7th day of August, 2020.
21

22                                                    A
23                                                    The Honorable Richard A. Jones
                                                      United States District Judge
24
                                                                       Ha r ry W il lia ms L aw
     ORDER GRANTING MOTION TO SEAL – Page 1                                PO Box 22438
     USA v. Cheatham, et al., CR 18-131RAJ                               Seattle, Wa 98122
                                                                           206.451.7195
